Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 2/8/2022. 

Reasons for Allowance
Claims 1-17 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
Yoon et al (publication number 2014/0257779), hereinafter Yoon, teaches (please refer to Fig. 4B, 6) the claim requirements for identifying a structure, such as the window frame in Fig. 4B, identifying the window, identifying a location from where a signal is being transmitted such as the transmitting point in Fig. 4B; Yoon develops a 3D model of all the above-identified window, window frame, and the transmitting point in Fig. 6 block 602. Yoon's 3D model does not equate to claimed "2D image information", because the claim requires the controller to obtain a result from a 2D image input, and a prior art controller obtaining a result from a 3D input may not be capable to obtain the same result from a 2D image.

    PNG
    media_image1.png
    554
    402
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    752
    376
    media_image2.png
    Greyscale

Therefore, the prior art of record does not teach or suggest or render obvious the limitations of claim 1, i.e., a controller which can recognize an incoming wave structure, such a door or a window, based on a 2D image of the structure; can determine a location from where a signal is being transmitted, and can determine propagation characteristics of that signal based on the incoming wave structure, and based also on the location from where the signal is being transmitted, as claimed.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image3.png
    776
    1416
    media_image3.png
    Greyscale

Step 1: Claims 1-17 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process of identifying the presence of signal transmissions or structures; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. Claimed "wave incoming structure" is described as a window of a building in par 72-74 of the specification, where the inventors are proposing a solution to the problem of obtaining more information about 
Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644